Citation Nr: 1531100	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  09-42 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension as secondary to service-connected adjustment disorder with depressed mood.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Meawad, Counsel

INTRODUCTION

The Veteran had active service from October 1989 to July 1990 and May 2005 to August 2006, some of which was performed under Title 10 orders.  He also had additional service in the U.S. Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In August 2010, the Veteran was afforded a personal hearing before the undersigned.

In February 2012, the Board remanded the issues of service connection for a left ankle disability and hypertension for further development.  In October 2012, the RO granted service connection for the left ankle disability; this issue is therefore no longer before the Board on appeal.  In May 2014, the Board denied service connection for hypertension on a direct basis and remanded the issue of service connection for hypertension as secondary to service-connected adjustment disorder with depressed mood for further development.  In January 2015, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) pursuant to 38 C.F.R. § 20.901 (2014), which was received in March 2015.


FINDING OF FACT

Hypertension was not caused or aggravated by service-connected adjustment disorder with depressed mood.



CONCLUSION OF LAW

The criteria for service connection for hypertension on a secondary basis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard March 2012 letter satisfied the duty to notify provisions pertaining to secondary service connection, which was sent pursuant to the Board's February 2012 remand.  Although this was subsequent to the initial adjudication, the claim was readjudicated, most recently by a September 2014 supplemental statement of the case, which cured any section 5103(a) timing deficiency.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained, including pursuant to the February 2012 remand.

The Veteran was provided VA medical examinations in March 2009 and March 2012, and an addendum medical opinion in February 2013.  The Board obtained a VHA medical expert opinion from in March 2015.  The expert medical opinion is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

II. Analysis

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran contends that his service-connected adjustment disorder with depressed mood caused or aggravated his hypertension.  

Post-service medical treatment records show that the Veteran had been diagnosed as having hypertension.  Therefore, the first requirement for service connection for this claim, the existence of a current disability, is met.

The evidence shows that the Veteran first exhibited high blood pressure in September 1997.  He was diagnosed as having hypertension, controlled on medication, in August 2003, prior to his second period of active service.  

In a March 2012 VA examination, the examiner noted that the Veteran has been diagnosed with hypertension since August 2003 while on reserve status between basic and first deployment.  In an addendum opinion dated January 2013, the examiner opined that it was less than 50 percent probable that his hypertension is aggravated by his anxiety disorder.  

In a March 2015 VHA opinion, the expert studies that were reviewed indicate that depression, stress, and PTSD are possible risk factors for spikes in hypertension as well as articles that cover known risk factors of hypertension.  The expert physician then concluded that, following a review of the recent literature, the Veteran's known risk factors of smoking, alcohol use, and hyperlipidemia, which are all modifiable risk factors per lifestyle changes, cause and aggravate his hypertension.  The medical literature shows that there can be temporary spikes caused by the Veteran's depression, but they have not been shown to be permanent in nature at this time. 

This opinion weighs against secondary service connection.  While it states that the Veteran's adjustment disorder with depressed mood can cause temporary spikes, the Board points out that aggravation of a nonservice-connected condition by a service-connected condition means a permanent worsening of the nonservice-connected condition by the service-connected condition, not merely temporary or intermittent flare-ups.  See Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Evidence of a temporary flare-up, without more, does not satisfy the level of proof required to establish an increase in disability.

The Veteran's representative responded to the VHA opinion asserting that depression and anxiety often lead people to smoke, drink excessively and gain weight, behaviors that can definitely promote hypertension and heart disease.  This is a general assertion and there is no evidence provided showing that this was true in the Veteran's case.  Further, the expert explained that the Veteran's known risk factors of smoking, alcohol use, and hyperlipidemia were all modifiable risk factors per lifestyle changes.  

The representative also asserted that there is a connection between mood and hypertension may be more direct and that anxiety and depression put the body on constant alert placing a strain on many organs systems.  Included in the response were links to articles.  The Board finds that the VHA opinion has considered these theories and information contained in the articles referenced in finding that the Veteran's hypertension is not caused or aggravated by his service-connected psychiatric condition.  Essentially, the medical theories set forth by the Veteran and his representative were considered by the expert physician, but were not endorsed.

In sum, the preponderance of the evidence is against the claim of service connection for hypertension on a secondary basis.  Thus, there is no doubt to be resolved and service connection is not warranted for hypertension on a secondary basis.  See 38 U.S.C.A. § 5107(b); 3.102.
ORDER

Service connection for hypertension as secondary to service-connected adjustment disorder with depressed mood is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


